UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6429



HERBERT HIGHTOWER,

                                           Petitioner - Appellant,

          versus


MICHAEL MOORE, Commissioner; ATTORNEY GENERAL
OF THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Patrick Michael Duffy, District
Judge. (CA-97-490-5-23JI)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Hightower, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). Appellant's case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge

recommended that relief be denied and advised Appellant that fail-
ure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recom-

mendation. Despite this warning, Appellant failed to file timely

objections in the district court. Thus, the district court, after
reviewing the magistrate judge's report and recommendation, adopted

the magistrate judge's report and recommendation and dismissed the

case. Appellant appeals. The filing of timely objections to a mag-

istrate judge's report and recommendation is necessary to preserve

appellate review of the substance of the report. See United States
v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Because Appellant

failed to filed objections after receiving notification of the need

to file such objections, he waived his right to appellate review.
Accordingly, we deny a certificate of appealability and dismiss the

appeal. Hightower v. Moore, No. CA-97-490-5-23JI (D.S.C. Mar. 3,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED



                                2